Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase “the array of microlenses” of line 2 lacks a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-12 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al (US 2018/0158877).

Regarding claim 2, Zeng et al discloses the use of a thin film transistor (paragraphs 28, 30).
Regarding claim 3, the limitation therein is disclosed in paragraph 33 of Zeng et al.

Regarding claim 8, the limitation therein is shown in Fig.2 of Zeng et al.
Regarding claim 9, the limitation therein is disclosed in paragraphs 6, 7 and 31 of Zeng et al.
Regarding claim 10, the limitation therein is disclosed in paragraph 46 of Zeng et al.
Regarding claim 11, the limitation therein is disclosed in paragraph 40 of Zeng et al.
Regarding claim 12, the limitation therein is disclosed in paragraph 45 of Zeng et al.
Regarding claim 19, the limitation therein is disclosed in paragraphs 28 and 51 of Zeng et al. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 13-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al.
Regarding claim 4, although light transmitting regions G1 and opaque regions G2 of Zeng et al (Fig.6) are not equal, the exact areas covered by G1 and G2 would have been an obvious design choice to one of ordinary skill in the art depending on the needs of particular applications and involving only routine skill in the art.
Regarding claim 7, although Zeng et al discloses the opaque portions are in a different layer, it would have been obvious to one of ordinary skill in the art to modify the Zeng device to arrange the opaque portions in the same layer in view of the desire to reduce the height of the sensor.
Regarding claims 13-18, although Zeng et al does not disclose the claimed light redirecting elements, the specific element and configuration utilized for the light redirecting element would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 21, the claimed invention differs from the Zeng device in that the illumination is done sequentially with a different color each time and then the color filtered acquired fingerprint images are combined to form a resulting fingerprint image.  However, sequential capturing of images illuminated under different wavelengths and combining the acquired images is a well-known method in the art and therefore it would have been obvious to one of ordinary skill in the art to modify the device of Zeng to include the sequential capturing of images and combining the acquired images in view of the desire to acquire more accurate fingerprint characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/            Primary Examiner, Art Unit 2878